DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 05/31/2022. Claims 1, 4, 8-9, 23-24, 26-27, and 29-32 are considered in this office action. Claims 2-3, 5-7, 10-22, 25, and 28 have been cancelled. Claims 1, 4, 8-9, 23-24, 26-27, and 29-32 are pending examination. The 35 U.S.C. 112(b) and 103 rejections are withdrawn in light of the cancellation of claims 14 and 19.

Allowable Subject Matter
Claims 1, 4, 8-9, 23-24, 26-27, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are:
Waters (US 2017/0240061 A1) teaches a system including an unmanned aerial vehicle and wireless charger that is configured to wirelessly charge a battery of the unmanned aerial vehicle by transmitting energy from a transmit charging coil to a receiving charging coil
White, II et al. (US 2018/0309314 A1) teaches a method, device, and system for wireless power transfer that includes operating a wireless power receiver in a default protection state that inhibits the charging or powering of a load coupled to the wireless power receiver unless one or more safety charging conditions has been detected, determining that a safety condition of the one or more safety charging conditions is met, and, in response to determining that the safety charging condition is met, operating the wireless power receiver in a charging state with the wireless power receiver powering or charging the load while in the charging state and receiving power
Partovi (US 2016/0056664 A1) teaches a system for use in wireless charging or wireless powering that includes a base for wirelessly charging and/or wirelessly powering and a receiver, associated with a battery and/or device, capable of receiving electricity wirelessly from the base, where the base and/or the receiver is capable of detecting and operating under a plurality of power protocols and/or a plurality of communicating protocols

Regarding claim 1 and claim 9, none of the available prior art, alone or in combination, teaches a controller mounted on an aircraft and electrically connected to a battery and a voltage regulator, which comprises a switch configured to receive a received wireless power output signal from a receiver as a first input, receive a bias voltage as a second input, provide the bias voltage as an output if the received wireless power output signal is less than a threshold, and provide a voltage lower than the bias voltage as the output if the received wireless power output signal is greater than the threshold voltage, where the voltage regulator is configured to turn on the controller via the output from the switch in response to the switch detecting that the received wireless power output signal is greater than the threshold voltage and, in response to turning on the controller, automatically initiate a test sequence to determine a status of systems of the aircraft, where the controller is configured to be powered by the wireless power rather than the battery during the test sequence.
	Claims 4, 8, 23-24, 26-27, and 29-32 are allowed based on allowed base claim 1 for the same rationale as recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665